Citation Nr: 1504835	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-22 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of cancer of the right vocal cord.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964, and from February 1965 to February 1968, to include service in Vietnam from October 1966 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO granted service connection and assigned an initial, noncompensable rating for residuals of cancer of the right vocal cord, effective December 20, 2005.  In April 2009, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  In a May 2010 rating decision, the RO increased the rating for residuals of cancer of the right vocal cord to 10 percent, effective December 20, 2005.  A statement of the case (SOC) was issued later in May 2010, addressing the matter of the Veteran's entitlement to a rating in excess of 10 percent, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for residuals of cancer of the right vocal cord, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating of 10 percent for the Veteran's disability, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2013 and March 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC on each occasion continued to deny the claim (as reflected in May 2013 and December 2014 supplemental SOCs (SSOCs)) and returned this matter to the Board for further appellate consideration.

This appeal is now being processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

For the reasons expressed below, the matter on appeal is again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the March 2014 remand was not fully completed.

In the March 2014 remand, the Board instructed the AOJ, among other things, to obtain from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania and the VA Community Based Outpatient Clinic (CBOC) in Uniontown, Pennsylvania, all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated in May 2007 and March 2013.  See, e.g., VA treatment record dated August 2007 (referring to an Ear, Nose, and Throat (ENT) visit in May 2007); VA examination report dated April 2013 (referring to a laryngeal endoscopy performed in March 2013).

A review of the record reveals that, although it appears clear that they exist, records of the Veteran's VA treatment in May 2007 and March 2013 still have not been associated with the claims file.  Significantly, the expanded record now contains evidence which reflects that the Veteran has received some of his ENT treatment and follow-up, both recently and in the past, through the VAMC in Clarksburg, West Virginia.  Thus far, the record does not reflect that the AOJ has made any efforts to obtain relevant records of treatment from that facility; which could potentially include, among other things, the records from May 2007 and March 2013 that are currently being sought.

The Veteran's representative has also requested that the report containing the actual results of VA pulmonary function tests (PFTs), conducted in or around October 2014, be obtained for association with the claims file.  In addition, records of the Veteran's treatment through the Pittsburgh VAMC and Uniontown VA CBOC were last associated with the Veteran's claims file on November 18, 2014; hence, more recent medical records from those facilities may exist.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include any relevant records from the Clarksburg VAMC; the report containing the actual results of VA PFTs conducted in or around October 2014; and any pertinent records of VA evaluation and/or treatment of the Veteran through the Pittsburgh VAMC and Uniontown VA CBOC since November 18, 2014.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  If any of the records sought cannot be obtained (to particularly include the records pertaining to the Veteran's ENT visit in May 2007 and the laryngeal endoscopy performed in March 2013), a formal finding of unavailability should be made.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The AOJ's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include any relevant records from the Clarksburg VAMC; the report containing the actual results of VA PFTs conducted in or around October 2014; and any pertinent records of VA evaluation and/or treatment of the Veteran from the Pittsburgh VAMC and Uniontown VA CBOC since November 18, 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  If any of the records sought cannot be obtained (to particularly include the records pertaining to the Veteran's ENT visit in May 2007 and the laryngeal endoscopy performed in March 2013), a formal finding of unavailability should be made.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

